EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vinay Sathe on 8/9/22.

The application has been amended as follows: 

In the Claims:
1.	(Currently Amended)	A method for video bitstream processing, comprising:
determining, for a conversion between a video and a bitstream of the video, that a reconstructed representation of a current sample of video data is to be subject to a bilateral filter defined by one or more parameters based, at least in part, on  at least one of i) weighted sums of sample intensity differences (WSSDiff values) between a first window covering the current sample and a second window covering neighboring samples and ii) sample intensity differences (SDiff values) between the current sample and one or more neighboring samples, wherein multiple WSSDiff within a range are assigned a same weight and multiple SDiff within a range are assigned a same weight; 
applying the bilateral filter defined by the one or more parameters to the reconstructed representation of the current sample of the video data; and
performing the conversion based on the applying,
wherein quantized values are generated by quantizing the WSSDiff values or the SDiff values by using linear quantization, and the one or more parameters are determined using the quantized values, and
wherein the one or more parameters are further based on a ratio (WSSDiff + offset)/stepSize or (SDiff + offset)/stepSize, wherein WSSDiff is a weighted sum of sample intensity differences,  SDiff is a sample intensity difference, and offset is a number equal to one-half of the stepSize.  
2.	(Original)	The method of claim 1, wherein the one or more neighboring samples are adjacent to the current sample.
3.	(Original)	The method of claim 1, wherein the one or more neighboring samples are non-adjacent to the current sample.
4.	(Cancelled)	
5.	(Cancelled)	
6.	(Currently Amended)	The method of claim 1, [[5,]] wherein the one or more parameters are further based on a ratio WSSDiff /stepSize or SDiff/stepSize, wherein WSSDiff is a weighted sum of sample intensity differences, SDiff is a sample intensity difference and stepSize is defined as an integer number.
7.	(Cancelled)	
8.	(Cancelled)	 
9.	(Original)	The method of claim 6, wherein stepSize is a predetermined value.
10.	(Original)	The method of claim 6, wherein stepSize is based on one or more of:  a quantization parameter (QP), a block size, a block shape, or a coding mode.
11.	(Cancelled)	
12.	(Cancelled)	 
13.	(Cancelled)	
14.	(Cancelled)	 
15.	(Original)	The method of claim 1, wherein the same parameter is assigned based on WSSDiff or SDiff value being larger than N or smaller than -M, N and M being positive values.
16.  (Original)	The method of claim 1, wherein the conversion includes encoding the video into the bitstream.
17.  (Original)	The method of claim 1, wherein the conversion includes decoding the video from the bitstream.
18. (Original)	The method of claim 1, wherein the conversion includes generating the bitstream from the video; and the method further comprises:
storing the bitstream in a non-transitory computer-readable recording medium.
19. (Currently Amended)	An apparatus in a video system comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
determine, for a conversion between a video and a bitstream of the video, that a reconstructed representation of a current sample of video data is to be subject to a bilateral filter defined by one or more parameters based, at least in part, on  at least one of i) weighted sums of sample intensity differences (WSSDiff values) between a first window covering the current sample and a second window covering neighboring samples and ii) sample intensity differences (SDiff values) between the current sample and one or more neighboring samples, wherein multiple WSSDiff within a range are assigned a same weight and multiple SDiff within a range are assigned a same weight; 
apply the bilateral filter defined by the one or more parameters to the reconstructed representation of the current sample of the video data; and
perform the conversion based on the applying,
wherein quantized values are generated by quantizing the WSSDiff values or the SDiff values by using linear quantization, and the one or more parameters are determined using the quantized values, and
wherein the one or more parameters are further based on a ratio (WSSDiff + offset)/stepSize or (SDiff + offset)/stepSize, wherein WSSDiff is a weighted sum of sample intensity differences,  SDiff is a sample intensity difference, and offset is a number equal to one-half of the stepSize.  
20. 	(Currently Amended)	A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
determining, for a conversion between a video and a bitstream of the video, that a reconstructed representation of a current sample of video data is to be subject to a bilateral filter defined by one or more parameters based, at least in part, on  at least one of i) weighted sums of sample intensity differences (WSSDiff values) between a first window covering the current sample and a second window covering neighboring samples and ii) sample intensity differences (SDiff values) between the current sample and one or more neighboring samples, wherein multiple WSSDiff within a range are assigned a same weight and multiple SDiff within a range are assigned a same weight; 
applying the bilateral filter defined by the one or more parameters to the reconstructed representation of the current sample of the video data;  and
generating the bitstream from the video based on the applying,
wherein quantized values are generated by quantizing the WSSDiff values or the SDiff values by using linear quantization, and the one or more parameters are determined using the quantized values, and
wherein the one or more parameters are further based on a ratio (WSSDiff + offset)/stepSize or (SDiff + offset)/stepSize, wherein WSSDiff is a weighted sum of sample intensity differences,  SDiff is a sample intensity difference, and offset is a number equal to one-half of the stepSize. 
21.	(Cancelled)	
22.	(Cancelled)	 
23.	(Cancelled)	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419